Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated September 28; 1984, which, after a hearing, found the petitioner guilty of violating Alcoholic Beverage Control Law § 106 (6) in that it "suffered] or permitted] * * * the licensed premises * * * to become disorderly”, and imposed a penalty of revocation of the petitioner’s on-premises liquor license, with a $1,000 bond claim, and 24-month proscription against the licensed premises.
Adjudged that the petition is granted, the determination is annulled, on the law, with costs, and the charges are dismissed.
The respondent’s determination that petitioner (the licensees) suffered or permitted its premises to become disorderly in violation of Alcoholic Beverage Control Law § 106 (6) is not supported by substantial evidence in the record considered as a whole (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ., 34 NY2d 222). The events upon which the charges against the petitioner were predicated were three sales of cocaine to an undercover police officer by a bartender working at the licensed premises. Although the bartender (a youth of approximately 20 years of age) was the son of one of the licensees, the record is devoid of evidence that the licensees knew or should have known of the sales (see, Matter of Richjen Rest. v State Liq. Auth., 51 NY2d 847; Matter of Martin v State Liq. Auth., 41 NY2d 78; Matter of De Palo v New York State Liq. Auth., 82 AD2d 831, affd 54 NY2d 950; Matter of Triple S. Tavern v New York State Liq. Auth., 40 AD2d 522, affd 31 NY2d 1006). The record is similarly devoid of evidence that the bartender was vested with managerial authority or unequivocal supervisory responsibility so as to impute his knowledge of the disorderly conduct to the licensees (see, Matter of Richjen Rest. v State Liq. Auth., supra; Matter of Falso v State Liq. Auth., 43 NY2d 721; Matter of Martin v State Liq. Auth., *765supra; Matter of De Palo v New York State Liq. Auth., supra; Matter of Triple S. Tavern v New York State Liq. Auth., supra).
Accordingly, the determination must be annulled, and the charges dismissed. Lazer, J. P., Rubin, Lawrence and Kooper, JJ., concur.